  8:19-cv-00128-BCB-MDN Doc # 37 Filed: 11/19/20 Page 1 of 2 - Page ID # 171




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

GPMM, INC., a Nebraska Corporation;

                         Plaintiff,                                       8:19CV128

        vs.                                                      SECOND AMENDED
                                                              CASE PROGRESSION ORDER
BRENDA THARP, an individual; and
NATALIE KOTRC, an individual;

                         Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Extend Scheduling
Order Deadlines (Filing No. 36). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Scheduling Order Deadlines (Filing No.
36) is granted, and the amended case progression order is amended as follows:

              1)   The deposition deadline, including but not limited to depositions for oral
                   testimony only under Rule 45, is January 15, 2021.

              2)   The deadline for filing motions to exclude testimony on Daubert and related
                   grounds is January 15, 2021.

              3)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                   the Federal Rules of Civil Procedure is January 15, 2021. Motions to compel
                   written discovery under Rules 33, 34, 36 and 45 must be filed by January 29,
                   2021.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate judge
                   on or before the motion to compel deadline to set a conference to discuss the
                   parties’ dispute, and after being granted leave to do so by the Court.

              4)   The planning conference scheduled for December 7, 2020, is cancelled. A
                   planning conference to discuss dispositive motions, the pretrial conference and
                   trial dates, and settlement status will be held with the undersigned magistrate
                   judge on February 8, 2021, at 9:00 a.m. by telephone. Counsel shall use the
                   conferencing instructions assigned to this case to participate in the conference.

              5)   The deadline for filing motions to dismiss and motions for summary judgment is
                   March 5, 2021.

              6)   The parties shall comply with all other stipulations and agreements recited in their
                   Rule 26(f) planning report that are not inconsistent with this order.
8:19-cv-00128-BCB-MDN Doc # 37 Filed: 11/19/20 Page 2 of 2 - Page ID # 172




      7)   All requests for changes of deadlines or settings established herein shall be
           directed to the undersigned magistrate judge. Such requests will not be considered
           absent a showing of due diligence in the timely progression of this case and the
           recent development of circumstances, unanticipated prior to the filing of the
           motion, which require that additional time be allowed.


   Dated this 19th day of November, 2020.
                                               BY THE COURT:

                                               s/Michael D. Nelson
                                               United States Magistrate Judge
